Case 1:18-cv-05445-ARR-RML Document 37 Filed 08/25/20 Page 1 of 2 PageID #: 280



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK


  WING CHAN and MING ZHANG,                                             18-CV-5445 (ARR)(RML)
  individually and on behalf of all other
  employees similarly situated,                                         Opinion & Order

                     Plaintiffs,                                        Not for electronic or print
                                                                        publication
                            — against —


   XIFU FOOD, INC., d/b/a Xifu Food; PENG XIANG;
   and HONG JI, a/k/a “Hellen,”


                     Defendants.


 ROSS, United States District Judge:

         This Court has received the Report and Recommendation on the instant case dated August

 5, 2020, from the Honorable Robert M. Levy, United States Magistrate Judge. No objections have

 been filed. The Court reviews “de novo any part of the magistrate judge’s disposition that has been

 properly objected to.” Fed. R. Civ. P. 72(b); see also Brissett v. Manhattan & Bronx Surface Transit

 Operating Auth., No. 09-CV-874 (CBA)(LB), 2011 WL 1930682, at *1 (E.D.N.Y. May 19, 2011), aff’d,

 472 F. App’x 73 (2d Cir. 2012) (summary order). Where no timely objections have been filed, “the

 district court need only satisfy itself that there is no clear error on the face of the record.” Finley v.

 Trans Union, Experian, Equifax, No. 17-CV-0371 (LDH)(LB), 2017 WL 4838764, at *1 (E.D.N.Y.

 Oct. 24, 2017) (quoting Estate of Ellington ex rel. Ellington v. Harbrew Imports Ltd., 812 F. Supp. 2d 186,

 189 (E.D.N.Y. 2011)). Having reviewed the record, I find no clear error. I therefore adopt the

 Report and Recommendation, in its entirety, as the opinion of the Court pursuant to 28 U.S.C. §

 636(b)(1).
Case 1:18-cv-05445-ARR-RML Document 37 Filed 08/25/20 Page 2 of 2 PageID #: 281



          Accordingly, plaintiffs’ motion for default judgment is granted as to defendant Hong Ji but

 denied as to defendants Peng Xiang and Xifu Food, Inc. In terms of damages, Plaintiff Ming Zhang

 is awarded $44,483.38, as well as pre-judgment interest accruing from October 26, 2015, to the date

 of entry of judgment and post-judgment interest. Plaintiff Wing Chan is awarded $61,235.38, as well

 as pre-judgment interest accruing from October 26, 2015, to the date of entry of judgment and post-

 judgment interest. Plaintiffs collectively are awarded $7,130 in attorneys’ fees and $479.33 in costs.

 The Clerk of Court is directed to enter judgment accordingly.


 SO ORDERED.



                                                         _______/s/________________
                                                         Allyne R. Ross
                                                         United States District Judge

 Dated:          August 25, 2020
                 Brooklyn, New York




                                                    2
